                   Case 7:19-cv-00739-GEC Document 11 Filed 12/09/19 Page 1 of 10 Pageid#: 69




                                                     IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE WESTERN DISTRICT OF VIRGINIA
                                                              ROANOKE DIVISION

                     AVEPOINT, INC.                                  )
                                                                     )
                     AVEPOINT PUBLIC SECTOR, INC.,                   )
                                                                     )
                              Plaintiffs                             )
                     v.                                              )     Case No. 7:19CV739
                                                                     )
                     ROBERT KNICKERBOCKER,                           )
                                                                     )
                              Defendant.                             )

                                 PLAINTIFFS’ RESPONSE TO DEFENDANT’S MOTION TO DISMISS
                                  FOR LACK OF VENUE AND/OR MOTION TO TRANSFER VENUE

                              Plaintiffs AvePoint, Inc. (“API”) and AvePoint Public Sector, Inc. (“APSI”),

                     (collectively, “AvePoint”), submit this Response to the Motion to Dismiss for Lack of Venue

                     and/or Motion to Transfer Venue of Defendant Robert Knickerbocker (“Knickerbocker”).

                                                               INTRODUCTION

                              AvePoint properly filed this action in this Court to resolve a controversy regarding

                     Knickerbocker’s claim for additional commissions under his 2019 Sales Representative

                     Compensation Plan dated January 1, 2019 (the “Plan”). Complaint (Doc. 1) at ¶ 7. This dispute

                     has a significant connection to Virginia. API and APSI are headquartered in Richmond and

                     Arlington, Virginia. Id. at ¶¶ 1-2, 8.      Knickerbocker was formerly employed by APSI as a

                     Senior Account Executive in Arlington, Virginia. Id. at ¶¶ 3, 10. Throughout his employment

                     with APSI, Knickerbocker worked and maintained his office in Arlington, Virginia. Id. at ¶¶ 11-

                     12.     API published the Plan and received Knickerbocker’s Plan Acknowledgement Form in

WOODS ROGERS PLC
ATTORNEYS AT LAW
                     Richmond, Virginia. Id. at ¶ 14. APSI terminated Knickerbocker’s at-will employment in

                     Arlington, Virginia. Id. at ¶ 16. Eligibility determinations, calculations and payments under the

                     Plan were performed in Virginia. Id. at ¶ 23.


                     {2667234-1, 109110-00001-05}
                   Case 7:19-cv-00739-GEC Document 11 Filed 12/09/19 Page 2 of 10 Pageid#: 70




                              AvePoint’s action was properly filed in the Western District of Virginia. This Court has

                     subject matter jurisdiction over this dispute, and the Declaratory Judgment Act provides

                     AvePoint the requisite cause of action. This Court has personal jurisdiction over Knickerbocker

                     and venue is proper. Nevertheless, AvePoint does not oppose the transfer of this action to either

                     the Eastern District of Virginia, Alexandria Division (where Knickerbocker worked for APSI) or

                     Richmond Division (where API published the Plan, received Knickerbocker’s signed Plan

                     Acknowledgement Form and performed eligibility determinations, calculations and payments

                     under the Plan). In the interests of judicial economy and in an effort to save time and resources,

                     AvePoint has offered to enter into a Consent Order transferring this action to Knickerbocker’s

                     choice of the Eastern District of Virginia, Alexandria Division or Richmond Division.

                     Knickerbocker has not responded to AvePoint’s offer.

                              Knickerbocker repeatedly acknowledges that venue is proper in the Eastern District of

                     Virginia and this Court has discretion to transfer this action to the Eastern District of Virginia.

                     Def. Mem. (Doc. 9) at 2, 5-6. AvePoint agrees with this – that is why it offered to enter into a

                     Consent Order to this effect. Unfortunately, Knickerbocker has not responded to this offer and

                     appears more interested in making ad hominem attacks against AvePoint rather than finding a

                     practical solution. Knickerbocker’s position is disingenuous. Knickerbocker asks this Court to

                     dismiss rather than transfer this action, despite his own acknowledgement that the “general

                     practice is to transfer a case to a forum where venue is proper.” Id. at 6. Knickerbocker also

                     alternatively asks this Court to transfer this action to Maryland rather than the Eastern District of

                     Virginia, despite his own acknowledgement that, unlike the Eastern District of Virginia which is
WOODS ROGERS PLC
ATTORNEYS AT LAW
                     clearly a proper venue, “there is room for argument as to whether Maryland would have been a

                     proper venue” for Knickerbocker’s claim for additional commissions under his Plan. Id. at 4-5.

                     {2667234-1, 109110-00001-05}                     2
                   Case 7:19-cv-00739-GEC Document 11 Filed 12/09/19 Page 3 of 10 Pageid#: 71




                                                                ARGUMENT

                              I.        Venue is Proper in the Western District of Virginia.

                              Avepoint submits that venue is proper in the Western District of Virginia under 28 U.S.C.

                     § 1391(b)(2) because a substantial part of the events giving rise to the claim occurred in this

                     District. Complaint at ¶ 6. Knickerbocker’s assertion that “absolutely none of the events alleged

                     in the Complaint occurred” in the Western District of Virginia is inaccurate and shows a

                     fundamental misunderstanding of the nature of AvePoint’s claim. Def. Mem. at p. 2.

                              AvePoint’s Complaint asserts a claim under the Declaratory Judgment Act to resolve a

                     controversy regarding Knickerbocker’s claim for additional commissions under his Plan. Id. at ¶

                     7. The Declaratory Judgment Act allows any court of the United States to “declare the rights and

                     other legal relations of any interested party seeking such declaration,” as long as there is a “case

                     of actual controversy within its jurisdiction.”       28 U.S.C. § 2201.       AvePoint’s Complaint

                     identifies and attaches Knickerbocker’s email threatening legal action that AvePoint received in

                     Roanoke, Virginia on November 2, 2019, that created an actual controversy between the parties.

                     Complaint at ¶ 28, Exhibit 6. “Threatened litigation can be sufficient to establish the actual

                     controversy requirement.” Kettler Int’l, Inc. v. Starbucks Corp., 55 F. Supp. 3d 839, 847 (E.D.

                     Va. 2014); see also Volvo, 386 F.3d at 593 (holding that the actual controversy prong was

                     satisfied when the plaintiff received written and oral litigation threats from defendants and

                     separate suits had been filed against it) (citing GTE Directories Pub. Corp. v. Trimen Am., Inc.,

                     67 F.3d 1563 (11th Cir. 1995) (holding that threat of future litigation gives rise to actual

                     controversy)); In re Chateaugay Corp., 201 B.R. 48, 67 (Bankr. S.D.N.Y. 1996)
WOODS ROGERS PLC
ATTORNEYS AT LAW
                     (communications “indicating a party’s intent to take future legal action have been deemed a

                     threat of litigation sufficient to create an actual controversy for adjudication”).

                     {2667234-1, 109110-00001-05}                      3
                   Case 7:19-cv-00739-GEC Document 11 Filed 12/09/19 Page 4 of 10 Pageid#: 72




                              AvePoint submits that a substantial part of the events giving rise to the claim occurred in

                     this District because it received in Roanoke, Virginia on November 2, 2019, this email

                     threatening litigation that established a definite and concrete case or controversy suitable for

                     declaratory relief. Complaint at ¶ 28, Exhibit 6. AvePoint’s receipt of this email in Roanoke,

                     was the seminal event that gave rise to this claim. Until receiving this email in Roanoke,

                     AvePoint arguably lacked sufficient grounds to pursue this Declaratory Judgment Action.

                              Knickerbocker’s complaint about “his litigation costs” and suggestion that this is “a suit

                     he wasn’t even entirely certain he wanted to bring given his modest means” is revisionist history.

                     Def. Mem. at 9. Knickerbocker’s November 2, 2019 email threatening litigation, and his prior

                     communications leading up to it tell a different story and reveal an exuberant litigant with a

                     penchant for casting aspersions and skating on the edge of ethics rules and appropriate decorum.

                              On September 10, 2019, Knickerbocker’s counsel sent a letter to APSI in Virginia

                     demanding that Knickerbocker be paid additional commissions allegedly owed under the Plan in

                     the amount of $492,301, plus “consequential and incidental damages” in the amount of $50,000,

                     for a total sum of $542,301 (the “First Demand Letter”). Complaint at ¶ 21, Exhibit 3.

                              The First Demand Letter accuses AvePoint of multiple violations of Maryland law

                     despite the fact that Virginia law clearly applies to this dispute. Knickerbocker’s employment

                     with APSI and his claim for additional commissions under the Plan are subject to the laws of

                     Virginia. APSI is a Virginia corporation, Knickerbocker worked for APSI at its headquarters in

                     Arlington, Virginia, and Knickerbocker’s employment is governed by Virginia law. The Plan

                     was published and administered in Virginia and the alleged breach (failure to pay commissions)
WOODS ROGERS PLC
ATTORNEYS AT LAW
                     occurred in Virginia. The fact that Knickerbocker happens to reside in Maryland is irrelevant.

                     He was an employee of a Virginia company working in its Virginia headquarters. Id. at ¶ 22.

                     {2667234-1, 109110-00001-05}                      4
                   Case 7:19-cv-00739-GEC Document 11 Filed 12/09/19 Page 5 of 10 Pageid#: 73




                              In addition to demanding payment of this exorbitant sum in excess of half a million

                     dollars and citing inapplicable Maryland law, the First Demand Letter uses inappropriate rhetoric

                     and name calling referring to the circumstances under which Knickerbocker “was terminated as

                     some kind of sick bon voyage salute” and the termination provisions of his Plan “as a form of

                     modern-day slavery.” Id. at ¶ 24, Exhibit 3 at p. 3-4.

                              Even worse, the First Demand Letter falsely accuses APSI of committing a “criminal

                     offense” by failing to pay Knickerbocker additional commissions under the Plan and improperly

                     seeks to leverage this false accusation of criminal activity to negotiate a settlement of

                     Knickerbocker’s civil claim. Id. at ¶ 25, Exhibit 3 at p. 5.

                              On September 30, 2019, Knickerbocker’s counsel sent a second letter to APSI reiterating

                     his demand and threatening “to file suit against your company on behalf of my client for the

                     transgressions alleged and you will receive no further notice until service of process of our

                     complaint” (the “Second Demand Letter”). Complaint at ¶ 26, Exhibit 4.

                              On November 2, 2019 at 4:30pm, AvePoint’s undersigned legal counsel emailed a

                     response letter to Knickerbocker’s counsel (the “Response Letter”) explaining that, contrary to

                     the assertions in his First and Second Demand Letters, Knickerbocker does not have any cause of

                     action arising from: (1) APSI’s termination of his employment as a Senior Account Executive;

                     or (2) APSI’s non-payment of additional commissions under his Plan.           In a detailed and

                     measured response citing Plan provisions, relevant correspondence between the parties, and

                     applicable Virginia legal authorities, I explained why Knickerbocker has no basis for

                     challenging: (1) the propriety of the termination of his at-will employment; or (2) the amount of
WOODS ROGERS PLC
ATTORNEYS AT LAW
                     commissions he received under the Plan. Complaint at ¶ 27, Exhibit 5. As these Virginia

                     authorities confirm, Knickerbocker cannot state a viable claim or survive summary judgment.

                     {2667234-1, 109110-00001-05}                      5
                   Case 7:19-cv-00739-GEC Document 11 Filed 12/09/19 Page 6 of 10 Pageid#: 74




                              Less than 25 minutes later, on November 2, 2019 at 4:53pm, Knickerbocker’s counsel

                     sent a reply email to my Response Letter demanding that I confirm whether I am “empowered to

                     accept service of process on behalf of [my] client.” I responded by email on November 2, 2019

                     at 5:11pm, answering that I was not authorized to accept service of process but would inquire,

                     explaining that Virginia was the only proper forum, and asking Knickerbocker not to pursue a

                     baseless claim that was contrary to the express terms and conditions of the Plan and applicable

                     law. Unfortunately, Knickerbocker’s counsel refused to see reason and responded by email on

                     November 2, 2019 at 5:36pm: “Okay – we will serve their registered agent. We will be moving

                     forward. Thanks for your attention!” Complaint at ¶ 28, Exhibit 6.

                              AvePoint’s receipt of this seminal litigation threatening email in Roanoke, Virginia on

                     November 2, 2019, created an actual controversy between the parties and was the event that gave

                     rise to this claim. Complaint at ¶ 28, Exhibit 6. Congress in the Declaratory Judgment Act

                     afforded parties a means to obtain relief in a situation like this. This Court has subject matter

                     jurisdiction, AvePoint’s Complaint states a cause of action under the Declaratory Judgment Act,

                     this Court has personal jurisdiction over Knickerbocker, and venue is proper in this District

                     under 28 U.S.C. § 1391(b)(2). Knickerbocker’s Motion to Dismiss should therefore be denied.

                              II.       AvePoint Does Not Oppose Transfer to the Eastern District of Virginia.

                              Despite desiring to proceed in this District, in the interests of judicial economy and

                     saving time and resources, AvePoint does not oppose transfer of this action to Knickerbocker’s

                     or this Court’s choice of the Eastern District of Virginia, Alexandria Division or Richmond

                     Division.      A substantial part of the events giving rise to this claim occurred in both the
WOODS ROGERS PLC
ATTORNEYS AT LAW
                     Alexandria Division and the Richmond Division and either would be a fair and appropriate

                     forum and consistent with the interests of justice.

                     {2667234-1, 109110-00001-05}                     6
                   Case 7:19-cv-00739-GEC Document 11 Filed 12/09/19 Page 7 of 10 Pageid#: 75




                              AvePoint opposes dismissal of this action because it is unnecessary, inappropriate and

                     inefficient (unless Knickerbocker will confirm he will not pursue any claims against AvePoint in

                     which case AvePoint will gladly consent to dismissal).              As Knickerbocker himself

                     acknowledges, the “general practice is to transfer a case to a forum where venue is proper” and

                     “Plaintiffs won’t be procedurally barred from simply refiling their action in a proper venue.”

                     Def. Mem. at 6, 8; See Verosol B.V. v. Hunter Douglas, Inc., 806 F.Supp. 582, 594

                     (E.D.Va.1992) (holding that transfer is preferable to dismissal because “[t]ransfer would

                     facilitate a more expeditious resolution of the merits of the controversy in a concededly proper

                     forum and would avoid the costs and delay that would result from dismissal and refiling”).

                              Finally, AvePoint adamantly opposes transfer of this action to Maryland. This is a

                     Virginia employment dispute involving a Plan governed by Virginia law. Complaint at ¶¶ 11-12,

                     14, 16 and 23. Knickerbocker offers four grounds for alternatively requesting transfer of this

                     action to Maryland all of which are entirely without merit. First, Knickerbocker claims that “he

                     resides almost 300 miles away” from Roanoke - ignoring the fact that he resides only 46 miles

                     from Alexandria. Def. Mem. at 9. Second, Knickerbocker claims that his counsel is licensed to

                     practice in Virginia “only at the state level” and not “admitted to practice in Virginia Federal

                     Court” – a fact that is both irrelevant and raises interesting questions as to how his Motion was

                     properly filed in this Court. Id. at 9-10. Third, Knickerbocker erroneously asserts that any court

                     “would look to Maryland law for guidance” (Id. at 10) - ignoring the fact that the law of the

                     place of performance, Virginia, governs contract payment and performance issues such as those

                     involved here.         Elite Entm't, Inc. v. Khela Bros. Entm't, Inc., 396 F.Supp.2d 680, 692
WOODS ROGERS PLC
ATTORNEYS AT LAW
                     (E.D.Va.2005). Fourth, Knickerbocker’s claim that this action should be transferred to Maryland

                     as an “appropriate punishment” is baseless and unworthy of further response. Def. Mem. at 10.

                     {2667234-1, 109110-00001-05}                     7
                   Case 7:19-cv-00739-GEC Document 11 Filed 12/09/19 Page 8 of 10 Pageid#: 76




                              None of Knickerbocker’s hyperbole provides any grounds for transferring this action to

                     Maryland. This action should proceed in this Court or be transferred to the Eastern District of

                     Virginia, Alexandria Division or Richmond Division – whichever Knickerbocker or the Court

                     prefers. Given that Knickerbocker only lives 46 miles from Alexandria and is represented by

                     attorneys with a Leesburg, Virginia office only 47 miles from Alexandria, transfer to the

                     Alexandria Division hardly seems prejudicial, inconvenient or inappropriate. Knickerbocker

                     should abandon his over-zealous attempt to paint AvePoint in a negative light and consent to

                     transferring this action to his choice of the Eastern District of Virginia Alexandria Division or

                     Richmond Division – both of which he concedes are proper venues. Def. Mem. at 2-3, 5-7.

                              Of all the potential outcomes of Knickerbocker’s Motion (Doc. 8) one thing is certain:

                     this action should not be transferred to Maryland under any circumstances. Aside from the fact

                     that Knickerbocker happens to live there, this action has no connection whatsoever to Maryland.

                     None of the events giving rise to the claim occurred in Maryland. Everything happened in

                     Virginia.      API and APSI do not even have offices in Maryland.           Complaint at ¶ 9.

                     Knickerbocker was hired, employed and terminated in Virginia, the Plan was published in

                     Virginia and eligibility determinations, calculations and payments under the Plan were

                     performed in Virginia. Id. at ¶¶ 11-12, 14, 16 and 23. Knickerbocker acknowledges this. Def.

                     Mem. at 3. In contrast, nothing relevant happened in Maryland. A Maryland court would likely

                     not have personal jurisdiction over AvePoint. See BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549,

                     1558-59 (2017) (addressing limits of general jurisdiction); Cross v. Fleet Res. Ass’n Pen. Plan,

                     383 F. Supp. 2d 852, 855 (D. Md. 2005) (venue was not proper in Maryland when a Maryland-
WOODS ROGERS PLC
ATTORNEYS AT LAW
                     based Plaintiff brought suit against a Virginia-based pension plan because Plaintiff did not have

                     sufficient minimum contacts with Maryland despite making “numerous presentations” there).

                     {2667234-1, 109110-00001-05}                   8
                   Case 7:19-cv-00739-GEC Document 11 Filed 12/09/19 Page 9 of 10 Pageid#: 77




                                                                 CONCLUSION

                              For the foregoing reasons, this action should proceed in this Court or be transferred to the

                     Eastern District of Virginia, Alexandria Division or Richmond Division. Dismissal of this action

                     would be unnecessary, inappropriate and inefficient (unless Knickerbocker will confirm he will

                     not pursue any claims against AvePoint in which case AvePoint will gladly consent to dismissal)

                     and this action should not be transferred to Maryland under any circumstances. Knickerbocker

                     has threatened pursuit of a breach of contract claim involving a Plan that was published and

                     administered in Virginia for Virginia employees where the work he performed and the alleged

                     breach (failure to pay commissions under the Plan) also occurred in Virginia. The cause of

                     action clearly arises entirely in Virginia and the case should remain in Virginia, even if it is

                     transferred from the Western District of Virginia to the Eastern District of Virginia.

                              AvePoint remains hopeful that Knickerbocker will consent to the transfer of this action to

                     his choice of the Eastern District of Virginia, Alexandria Division or Richmond Division. If not,

                     and Knickerbocker continues to pursue his request for dismissal and/or transfer to Maryland,

                     AvePoint respectfully requests a hearing with the Court to present oral argument on this issue.

                              Dated: December 9, 2019                       PLAINTIFFS AVEPOINT, INC.
                                                                            AVEPOINT PUBLIC SECTOR, INC.,

                                                                            By:    /s/ Joshua F. P. Long
                                                                                   Of Counsel
                              Joshua F. P. Long (VSB#65684)
                              WOODS ROGERS PLC
                              Wells Fargo Tower, Suite 1400
                              10 South Jefferson Street
                              Post Office Box 14125
                              Roanoke, Virginia 24038-4125
WOODS ROGERS PLC
                              Telephone No. (540) 983-7600
ATTORNEYS AT LAW              Facsimile No. (540) 983-7711
                              jlong@woodsrogers.com
                                        Counsel for Plaintiffs
                     {2667234-1, 109110-00001-05}                      9
               Case 7:19-cv-00739-GEC Document 11 Filed 12/09/19 Page 10 of 10 Pageid#: 78




                                                  CERTIFICATE OF SERVICE

                          The undersigned hereby certifies that on this 9th day of December, 2019, a true and
                   accurate copy of the foregoing was electronically filed with the Clerk of Court using the
                   CM/ECF system which will send notice to all counsel of record:

                                                            /s/ Joshua F. P. Long




WOODS ROGERS PLC
ATTORNEYS AT LAW




                   {2667234-1, 109110-00001-05}               10
